Citation Nr: 0217438	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  93-27 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing 
loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a gastrointestinal 
disability, to include irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Robert H. Plotkin, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to 
February 1986 and he also apparently participated in a prior 
period of active duty for training from June to September 
1982.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1993 rating decision of 
the Department of Veterans Affairs (VA) Jackson, 
Mississippi, Regional Office (RO). The appeal was thereafter 
certified for the Board's review by the New Orleans, 
Louisiana RO.

The Board, in a July 1999 decision, found that new and 
material evidence had not been submitted to reopen the 
veteran's claims for service connection for hearing loss and 
a gastrointestinal disorder, and denied the claim for 
service connection for a left ankle disability.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (the Court).  In May 2001, the Court issued an Order 
that vacated the July 1999 Board decision and remanded the 
case to the Board for readjudication.

The claims folder was subsequently transferred to the Little 
Rock, Arkansas, RO.

In September 2002, the veteran provided testimony before the 
undersigned at a hearing in Washington, D.C.



FINDINGS OF FACT

1.  On September 17, 2002, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of the issues of entitlement 
to service connection for a left ankle disability and 
whether new and material evidence had been submitted to 
reopen a claim for service connection for hearing loss is 
requested.

2.  A September 1986 rating decision denied service 
connection for abdominal pain and irritable bowel syndrome.  
He did not initiate an appeal with regard to this rating 
decision and therefore, it became final.

3.  Evidence received subsequent to the September 1986 
rating decision of the New Orleans RO is so significant that 
it must be considered in order to fairly decide the merits 
of the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant with respect to the issues of entitlement to 
service connection for a left ankle disability and whether 
new and material evidence had been submitted to reopen a 
claim for service connection for hearing loss have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002).

2.  The denial of service connection for abdominal pain and 
irritable bowel syndrome in September 1986 is final.  38 
U.S.C. § 4005 (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1986).

3.  Evidence received since the New Orleans RO's September 
1986 denial of service connection for a gastrointestinal 
disorder to include irritable bowel syndrome is new and 
material and the veteran's claim for service connection for 
that benefit is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing Loss and Left Ankle Claims

On September 17, 2002, the veteran submitted a statement to 
the effect that:  "The veteran hereby drops the ankle and 
hearing claims.  He is proceeding only on the GI claim."  He 
affirmed his intentions orally at the hearing before the 
undersigned that same day.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2002).  Withdrawal may be made by the appellant or by his 
or her authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed 
by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (2002).  
Based upon the above written statement, the Board concludes 
that the appellant has withdrawn his appeal with respect to 
the issues of entitlement to service connection for a left 
ankle disability and whether new and material evidence had 
been submitted to reopen a claim for service connection for 
hearing loss and, hence, there remain no allegations of 
errors of fact or law for appellate consideration with 
respect to those issues.  Accordingly, the Board does not 
have jurisdiction to review the appeal on those issues and 
they are dismissed without prejudice.


Gastrointestinal Disorder- New and Material Evidence

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2002).  The new 
law applies to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as 
of that date.  See VAOPGCPREC 11-2000 (Nov. 27, 2000).  The 
new law contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  

It is the Board's conclusion that the new law does not 
preclude the Board from adjudicating this portion of the 
veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening the claim.  
Reopening the claim, prior to adjudicating it on the merits 
under the new law, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The claim of service connection for abdominal pain/irritable 
bowel was denied in September 1986.  Following notification, 
the veteran did not appeal and that decision became final.  
38 U.S.C. § 4005 (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1986).

The bases for the denial were that a gastrointestinal 
disorder was demonstrated prior to the veteran's entrance 
into active duty in April 1983, and that a current chronic 
gastrointestinal disorder was not shown. 

In order to reopen the claim, new and material evidence must 
be submitted.  The Board acknowledges that the regulation 
regarding new and material evidence was recently amended.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  This amendment to 38 C.F.R. 
§ 3.156(a) applies only to claims to reopen a finally 
decided claim received on or after August 29, 2001.  The 
veteran's request to reopen his claim was filed prior to 
August 29, 2001.  Therefore, the amended regulation does not 
apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim.  Id.  

As noted above, the basis for the September 1986 rating 
decision was that a gastrointestinal disorder was 
demonstrated prior to the veteran's entrance into active 
duty in April 1983 and not aggravated during the period of 
service from 1983 to 1986, and that a current chronic 
gastrointestinal disorder was not shown.  Based upon this 
evidence, the New Orleans RO denied the veteran's claim in 
September 1986, and that decision became final.  In order to 
reopen the claim, the veteran would have to submit new and 
material evidence.

Such evidence would have to tend to prove the merits of the 
claim as to each essential element that was a specified 
basis for the previous denial.  Evans, supra.  Thus, in this 
case, to be new and material the evidence would need to be 
probative of the question of whether the veteran currently 
had a gastrointestinal disorder that was incurred during a 
period of service. 

Evidence submitted by the veteran at his hearing in 
September 2002 included a letter from S. P. F., M.D., dated 
in July 2002.  Dr. F. noted that the veteran had been 
diagnosed with irritable bowel syndrome in 1982 while on 
active duty and he "will likely always have this condition."  
Additionally, the veteran submitted a copy of a DD-214 
showing that he was on active duty for training from June 
11, 1982, to September 17, 1982.  

As the service medical records show a diagnosis of irritable 
bowel syndrome on September 16, 1982, the Board finds the 
DD-214 purporting to show that the veteran was on active 
duty at that time, and Dr. F.'s opinion that the veteran 
currently has irritable bowel syndrome that was diagnosed in 
1982, to constitute evidence that bears directly and 
substantially upon the specific matter under consideration, 
and that is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (2001).  Accordingly, the veteran's claim for 
service connection for a gastrointestinal disorder, to 
include irritable bowel syndrome, is reopened.

While the record contains sufficient evidence to reopen the 
veteran's claim, the Board has determined that additional 
development is required prior to adjudication of the merits 
of the reopened claim.  Accordingly, the Board is 
undertaking additional development pursuant 38 C.F.R. § 
19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing that issue.





(CONTINUED ON NEXT PAGE)



ORDER

The appeal with respect to the claims for entitlement to 
service connection for a left ankle disability and whether 
new and material evidence had been submitted to reopen a 
claim for service connection for hearing loss is dismissed.

New and material evidence having been submitted, the claim 
for service connection for a gastrointestinal disability, to 
include irritable bowel syndrome, is reopened.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

